DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to applicant argues on pages 11-14 Blanquart fails to disclose “…wherein the plurality of electromagnetic sources comprises one or more of: an    electromagnetic    source    that    emits    electromagnetic    radiation    having    a wavelength from about 513 nm to about 545 nm; an    electromagnetic    source    that    emits    electromagnetic    radiation    having    a wavelength from about 565 nm to about 585 nm; an    electromagnetic    source    that    emits    electromagnetic    radiation    having    a wavelength from about 900 nm to about 1000 nm…” [See applicant's argument: pages 11-14]; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 2-3. Blanquart discloses electromagnetic partition RED, GREEN and BLUE, where wavelengths in the range of about 513 nm to about 545 and about 565 nm to about 585 nm are Green­yellow and the wavelength from about 900 nm to about 1000 nm are infrared. Also any combination of the foregoing, or any other color combination all wavelengths of electromagnetic energy, including the visible and non-visible spectrums, such as infrared (IR), ultraviolet (UV), and X-ray) [See paragraphs 43-47, 172 and Fig. 1]
Regarding dependent claims, in response to applicant's arguments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/799,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/799,212 is further limiting of claim 1. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 9. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/799,187 (reference application) in view of Blanquart. Although the claims at issue are not identical, they are not patentably distinct from each other. Application/Control Number: 16/799,144 Page 16 Art Unit: 2482 Regarding claim 1, claim 1 of copending Application No. 16/799,187 discloses all the features of claim 1 except wherein at least a portion of the pulses of coherent light emitted . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1-15 and 20-24 are rejected under 35 U.S.C. 103 as being un-patentable Blanquart et al (US 2014/0163319) in view of Henley et al. (US 2014/0288373)
Regarding Claim 1, Blanquart  discloses a system comprising  a coherent light source  that emits pulses of coherent light, wherein the coherent light source comprises a plurality of electromagnetic sources [See paragraph 45], and wherein the plurality of electromagnetic sources comprises one or more of: an    electromagnetic    source    that    emits    electromagnetic    radiation    having    a wavelength from about 513 nm to about 545 nm; an    electromagnetic    source    that    emits    electromagnetic    radiation    having    a wavelength from about 565 nm [See paragraphs 43-47, 172 and Fig. 1]; a fiber optic bundle connected to the coherent light source[See paragraphs 3 and 169]; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation [See paragraphs 3, 20 and Fig. 1]; and a controller in electronic communication with the coherent light source and the image sensor and configured to synchronize timing of the coherent light source and the image sensor [See abstract and paragraphs 3, 32 and Claim 78].
Blanquart doesn’t explicitly disclose a vibrating mechanism attached to the fiber optic bundle;
However, Henley discloses a vibrating mechanism attached to the fiber optic bundle [See Paragraph 21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 2, Blanquart doesn’t explicitly disclose wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component 
However, Henley discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component [See paragraph 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 3, Blanquart doesn’t explicitly disclose wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced 
However, Henley discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced [See Claim 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 4, Blanquart doesn’t explicitly disclose wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame generated by the image sensor [See paragraph 21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 5, Blanquart doesn’t explicitly disclose a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -3-a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component; wherein the housing of the vibrating mechanism is attached to the sleeve 
 [See paragraph 25, 30 and Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 6, Blanquart discloses wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion 
However, Henley discloses wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion [See Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 7, Blanquart doesn’t explicitly disclose wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of coherent light is changed by vibration of the vibrating mechanism 
[See Claim 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 8, Blanquart doesn’t explicitly disclose wherein each of the plurality of electromagnetic sources of the coherent light source is a  laser bundle comprising  a plurality of laser units, wherein the plurality of electromagnetic sources  comprises: a red laser bundle for emitting a red wavelength of electromagnetic radiation; a green laser bundle for emitting a green wavelength of electromagnetic radiation; a blue laser bundle for emitting a blue wavelength of electromagnetic radiation; and a hyperspectral bundle for emitting a hyperspectral wavelength of electromagnetic radiation for eliciting a spectral response
However, Henley discloses wherein each of the plurality of electromagnetic sources of the coherent light source is a  laser bundle comprising  a plurality of laser units, wherein the plurality of electromagnetic sources  comprises: a red laser bundle for emitting a red wavelength of electromagnetic radiation; a green laser bundle for emitting a green wavelength of electromagnetic radiation; a blue laser bundle for emitting a blue wavelength of electromagnetic radiation; and a hyperspectral bundle for emitting a hyperspectral wavelength of electromagnetic radiation for eliciting a spectral response [See paragraph 47 and Fig. 1].

Regarding Claim 9, Blanquart discloses wherein the hyperspectral bundle for emitting the hyperspectral wavelength of electromagnetic radiation comprises and a third hyperspectral bundle for emitting the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraph 47 and Fig. 1].
Regarding Claim 10, Blanquart doesn’t explicitly disclose wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed 
However, Henley discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed [See paragraph 26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 11, Blanquart discloses wherein the image sensor is configured to generate a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source [See Fig. 14].
Regarding Claim 12, Blanquart discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read [See Fig. 2A].
Regarding Claim 13, Blanquart discloses wherein at least a portion of the plurality of electromagnetic sources of  the coherent light source is a hyperspectral source for emitting a hyperspectral emission to elicit  a spectral response, wherein the hyperspectral source  comprises one or more of: the electromagnetic source that emits  the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic source that emits  the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic source that emits  the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic source that emits  the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraph 47 and Fig. 1].
Regarding Claim 14, Blanquart discloses wherein the coherent light source is configured to emit, during a pulse duration, a plurality of sub-pulses of coherent light having a sub-duration shorter than the pulse duration [See Fig. 7D].
Regarding Claim 15, Blanquart discloses wherein one or more of the pulses of coherent light emitted by the coherent light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [See Fig. 7A]. 
Regarding Claim 20, Blanquart discloses wherein the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [See paragraph 64]. 
Regarding Claim 21, Blanquart discloses wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame [See Fig. 22].
Regarding Claim 22, Blanquart discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image [See paragraph 165].
Regarding Claim 23, Blanquart discloses wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of coherent light [See Figs. 6 and 14].
Regarding Claim 24, Blanquart discloses wherein the pulses of coherent light are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the coherent light source repeats the pattern of varying wavelengths of electromagnetic radiation [See paragraph 76].
Claims 16-17 are rejected under 35 U.S.C. 103 as being un-patentable Blanquart et al (US 2014/0163319) in view of Henley et al. (US 2014/0288373), and further in view Dimitriadis et al. (US2017/016780).
Regarding Claim 16, Blanquart and Henley don’t explicitly disclose wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame
However, Dimitriadis discloses wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame [See paragraph 12].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by providing a multispectral imaging of the tissue, in order to remove speckle from a coherent light source.
Regarding Claim 17, Blanquart and Henley don’t explicitly disclose wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from 
However, Dimitriadis discloses wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraph 47].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by providing a multispectral imaging of the tissue, in order to remove speckle from a coherent light source.
Claims 19-18 and 25 are rejected under 35 U.S.C. 103 as being un-patentable Blanquart et al (US 2014/0163319) in view of Henley et al. (US 2014/0288373), and further in view Dimitriadis et al. (US2017/016780), and further in view DiMaio et al. (US 2018/0310828) (hereafter referenced as DiMaio).
Regarding Claim 18,	Blanquart, Henley and Dimitriadis don’t explicitly disclose wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene
[See paragraphs 15 and 155].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley and Dimitriadis by receiving the location of the critical tissue structure from the corresponding system, generating an overlay frame comprising the location of the critical tissue structure and combining the overlay frame with a color image frame depicting the scene, in order to obtain greater resolution and/or a three-dimensional rendering of the desired tissue.
Regarding Claim 19, Blanquart, Henley and Dimitriadis don’t explicitly disclose wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor 
However, DiMaio discloses wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [See paragraphs 76 and 136].
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley and Dimitriadis by receiving the location of the critical tissue structure from the corresponding system, generating an overlay frame comprising the location of the critical tissue structure and combining the overlay frame with a color image frame depicting the scene, in order to obtain greater resolution and/or a three-dimensional rendering of the desired tissue.
Regarding Claim 25, Blanquart discloses wherein at least a portion of the pulses of coherent light comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising wherein the hyperspectral wavelength of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraphs 47, and Figs 1, 7A-D and 14].
Blanquart, Henley and Dimitriadis don’t explicitly disclose an overlay of hyperspectral imaging data,  
However, DiMaio discloses an overlay of hyperspectral imaging data [See paragraph 155],
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley and Dimitriadis by receiving the location of the critical tissue structure from the corresponding system, generating an overlay frame comprising the location of the critical tissue structure and combining the overlay frame with a color image frame depicting the scene, in order to obtain greater resolution and/or a three-dimensional rendering of the desired tissue.

Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION B OWENS/
Primary Examiner, Art Unit 2487